 

Exhibit 10.27

 

CONFIDENTIAL

 

AMENDMENT TO PATENT PURCHASE AGREEMENT

 

This AMENDMENT is made as of December 31, 2015 (“Amendment Date”) to that
certain PATENT PURCHASE AGREEMENT (hereinafter referred to as “Agreement”)
entered into and effective as of October 21, 2013 (hereinafter referred to as
“Effective Date”), by and between Panasonic Corporation, a Japanese corporation
having a principal place of business at 1006 Oaza Kadoma, Kadoma-shi, Osaka
571-8501, Japan (hereinafter referred to as “Seller”) and Inventergy, Inc., a
Delaware corporation with a business address at 900 E. Hamilton Avenue, Suite
180, California 95008, USA (hereinafter referred to as “Buyer”). Hereinafter,
Seller and Buyer are each referred to as a “Party”, and collectively as the
“Parties”. All other definitions throughout this Amendment shall have the same
definitions as in the Agreement, except as otherwise set forth.

 

RECITALS

 

WHEREAS, the Parties entered into the Agreement to assign and transfer from
Seller to Buyer Seller’s right, title and interest in and to the Patent Assets;
and

 

WHEREAS, Parties wish to modify the terms of the payments from the Buyer to the
Seller; and

 

WHEREAS, Parties wish to clarify their intent as expressed in the Agreement;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and agreements contained in the Agreement and this Amendment, the
Parties hereby agree as follows:

 

Definitions Section 1:

 

Definitions (m) “Guaranteed Payments” and (n) “Guaranteed Payment Dates” are
deleted in their entirety.

 

Definition (l) “Gross Revenue” is amended and restated in its entirety as
follows:

 

(l) “Gross Revenue” shall mean total income and revenue and any non-cash
equivalents obtained by Buyer in relation to Buyer’s commercialization
activities for Patent Assets, including but not limited to the licensing,
selling or other monetization of any of the Patent Assets. If Inventergy offsets
any amount of royalties that it would otherwise obtain from an entity as a
result of commercialization of the Patent Assets against any debt that it owes
to the same entity, such offset should be included as Gross Revenue.

 





 1 

 

 

CONFIDENTIAL

 

Definition (q) “Net Revenue” is amended and restated in its entirety as follows:

(q) “Net Revenue” shall mean all proceeds, income, payments and revenues
obtained (actually received as cash) by Buyer during the term of this Agreement
and/or after its termination in relation to Buyer’s commercialization activities
for Patent Assets, including but not limited to the licensing, selling, or other
monetization of any of the Patent Assets, after deducting from Gross Revenue:
(1) any governmental taxes including withholding taxes, (2) any reimbursement to
its licensees due to overpayments from such licensees to Buyer; and (3) any and
all accrued litigation and/or patent monetization commercialization-related
third party invoiced expenses (preparation, execution or contingency fee
payments) (hereinafter, such deducted costs shall be referred to as “Deducted
Costs”). Provided, however, that after the Amendment Date, Deducted Costs shall
not include any external or internal patent prosecution costs, including but not
limited to legal fees or translation fees for patent prosecution related
matters, or patent maintenance costs. In any event, the accrued Deducted Costs
deducted from Gross Revenue to yield a particular quarterly Net Revenue shall
not exceed more than fifty percent (50%) of the Gross Revenue applicable to that
particular quarterly Net Revenue, but any excess accrued Deducted Costs may be
applied to subsequent Net Revenue. For the avoidance of doubt, Buyer is solely
liable for any third party litigation related costs and negotiation related
costs. None of Buyer’s internal costs of operation, including but not limited to
any costs associated with the commercialization of the Patent Assets and Buyer’s
internal costs associated with litigation in support of commercialization
efforts, shall be deducted in Net Revenue calculations. For the avoidance of
doubt, Net Revenue does not encompass any receipts by Buyer due to general
corporate financing, whether equity or debt, or money or other value received as
part of changes of control, mergers or acquisitions of substantially all the
assets of Buyer, its successor or assigns, or similar general corporate
transactions. Notwithstanding anything to the contrary, from the Amendment Date
until such time as Seller has received an aggregate of eighteen (18) million US
Dollars in Net Revenue Share (the “Milestone Payment”), the deduction of any
Deducted Costs from Gross Revenue shall be deferred to later Gross Revenue, and
the costs deducted from Gross Revenue during such time shall be zero.

 

 2 

 

 

CONFIDENTIAL

 

Section 2.5 “Grant Back” the following is added at the end of Section 2.5 to
further clarify the intent of the Parties as of the Effective Date: “For
purposes of clarity, Buyer and Seller understand, acknowledge and agree that any
reference to buyer’s or acquirer’s products and services in this Section 2.5 is
limited to products and services that such party acquires as part of Seller’s
sold business.”

 

Section 3.4 “Guaranteed Payments” is deleted in its entirety

 

Section 3.5 “Taxes” is amended to delete “Guaranteed Payments” in each occasion
therein.

 

Section 3.6 “Failure of Payment” is amended to delete the words “and/or 3.4” and
the words “and/or Guaranteed Payment Date,”

 

Sections 4.2 “Termination and Re-Purchase of Patent Assets” is amended and
restated in its entirety as follows:

 

Re-Purchase of Patent Assets. If Buyer ceases to be a public company with
securities listed on NASDAQ, another stock exchange or any over-the-counter
quotation service, Buyer shall notify Seller of such change at least 60 days
prior to such change becoming effective. Prior to ten (10) days before any such
change becomes effective, upon notice to Buyer, Seller shall then have the right
to re-purchase the Patent Assets for reasonable consideration (subject to the
rights that Buyer has already granted to any Settled Third Party). In no event
shall the reasonable price for re-purchasing the Patent Assets be lower than the
lesser of (i) eight (8) million US Dollars, or (ii) the total accrued payments
of Up-front Payment and Net Revenue Share paid by Buyer up to the date when
Seller exercised the option set forth in this Section 4.2. Seller shall be
responsible for any costs related to the transfer of the Patent Assets. Further,
if Buyer’s total accrued payments of Up-front Payment and Net Revenue Share
payments paid to Seller exceeds twenty-three (23) million US Dollars, Seller has
no further option to re-purchase the Patent Assets.

 

Section 4.3 “Effect of Termination” is amended and restated in its entirety as
follows

 

Effect of Re-Purchase of Patent Assets.

 

(a)          If Seller exercises its option to re-purchase the Patent Assets
under Section 4.2 hereof, Seller will grant Buyer a limited right to sublicense
to any third party that has already settled or agreed to settle with Buyer for a
license to the Patent Assets on or before the termination date (hereinafter,
such third party shall be referred to as a “Settled Third Party”), and Buyer
shall pay to Seller any amount of Net Revenue Share (including the future Net
Revenue Share which will be obtained after the termination date) for amounts
which Buyer had settled or agreed with, and received from, such Settled Third
Party.

 

 3 

 

 

CONFIDENTIAL

 

(b)          Within sixty (60) days after the date of re-purchase, Buyer shall
render a report and pay all accrued amounts owing under Section 3 of this
Agreement to Seller. For the avoidance of doubt, Buyer shall continue to pay to
Seller any amount of Net Revenue Share (including the future Net Revenue Share
which will be obtained after the termination date) which Buyer has settled or
agreed with any Settled Third Party with respect to Buyer’s commercialization
activities on or before the termination date of this Agreement.

 

(c)          Seller shall retain the right to conduct an audit in accordance
with Section 3.8 hereof after Seller re-purchases the Patent Assets, and Buyer
shall retain books and records as required until after such audit and any
subsequent dispute arising from such audit.

 

Section 8.2 “Fees and Other Actions”, the following is added at the end of
8.2(b):

 

Prior to ten (10) days before the final deadline for the payment of any
maintenance or other fee, or the submission of any office action or other
communication to any patent office that would have the effect of abandonment
(except for patents or patent applications abandoned in favor of one or more
continuation, continuation-in-part, divisional, reissue, reexamination or other
equivalent application or patent; or patent applications abandoned in response
to one or more rejections or equivalent by an examining patent office), upon
notice to Buyer, Seller shall then have the right to cause Buyer to assign any
such Patent Assets to Seller and to grant back to Seller all rights, title and
interest in such Patent Assets without monetary consideration. Seller shall be
responsible for any costs related to the transfer of the Patent Assets.

 

Section 9.3 “Notices” is restated in its entirety as follows:

 

9.3Notices. All notices under this Agreement shall be in writing, specifically
refer to this Agreement, and be delivered in person or sent by international
carrier or overnight mail, or by other means providing proof of delivery, to the
Parties at their respective addresses set forth below, or to any other address
of which a Party notifies the other. Other communications under this Agreement
may be made by any of the foregoing means as well as electronic mail to an
e-mail address designated by a Party. All notices shall be deemed to be
effective on the date of actual receipt or five days after transmission as
provided above, whichever is sooner.

 

 4 

 

 

CONFIDENTIAL

 

IF TO SELLER: IF TO BUYER:

Panasonic Corporation

Intellectual Property Center

Inventergy, Inc.

900 E. Hamilton Avenue

2-1-61 Shiromi, Chuo-ku, Osaka City Suite 180 540-6208, Japan Campbell, CA
95008, USA

Attention:

General Manager, Licensing Group

Attention: Joe Beyers

Chairman & CEO

Email:katsura.hitoshi@jp.panasonic.com Email: joe@inventergy.com

 

[The remainder of this page has been intentionally left blank. Signature page
follows.]

 

 5 

 

 

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed in
duplicate by its duly authorized representative.

 

  Panasonic Corporation     Inventergy, Inc.           By:     By:    
(Signature)     (Signature)           Name: Hideo Toyoda   Name: Joseph W.
Beyers           Title: Director, Intellectual Property Center   Title: Chariman
& CEO           Date:     Date:  

 



 6 

